        Case 1:19-cv-00423-NRB Document 1-1 Filed 01/15/19 Page 1 of 2



                                  AFFIDAVIT OF SERVICE

STATE OF NEW YORK             )
                   )                  SS

COUNTY OF NEW YORK )

       Jasmin Cartagena, being duly sworn, deposes and says:

      I am not a pat'ry to the action, am over I 8 years of age and reside in the State of New York,
Bronx County. That on the l5th day of January, 2019, I served the within NOTICE OF
REMOVAL-PETITION f'OR REMOVAL on:


To:    Adam S. Bernstein, Esq.
       BUDIN, REISMAN, KUPFERBERG
       & BERNSTEIN, LLP
       Attorneys for P I aintiff
       Soulema Sagne
       112 Madison Avenue
       New York, New York 10016
       (2t2) 696-ss00

by depositing a true copy of same enclosed in a post-paid properly addressed wrapper for delivery
by the United States Postal Service andlor by electronically filing with the New York State Courts
Electronic Filing.




                                                                              A      A



Swom     before me this
1        fJ        2019




       Notary Public




                       N
      Case 1:19-cv-00423-NRB Document 1-1 Filed 01/15/19 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                             Docket No.:

SOULEMA SAGNE,

                                Plaintiff,
           - against   -
SHIRTEY EXPRESS LLC and RICHARD J. CANTOS,

                               Defendants.


           NOTICE OF REMOVAL.PETITTION FOR REMOVAL



                        GALLO VITUCCI & KLAR LLP
                           Att or ney s fo r D efe ndant s
               SHIRLEY EXPRESS LLC and RICHARD J. CANTOS
                          90 Broad Street, 12rH Floor
                         New York, New York 10004
                             Tel: (212) 683.7100

                           r""*iliilK              or83o
